Citation Nr: 0210220	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  00-00 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $530, to include 
the issue of the proper creation of the overpayment.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The veteran served on active duty from January 1946 to 
February 1949.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1999 decision 
by the Committee on Waivers and Compromises (Committee) of 
the Denver, Colorado RO, which denied the veteran's request 
for waiver of recovery of an overpayment of improved pension 
benefits.  The Board remanded the case to the RO in March 
2001 for further development, and the case has been returned 
for further appellate review.


FINDINGS OF FACT

1.  The veteran was overpaid a total of $530 of improved 
pension benefits between December 1, 1998 to April 30, 1999.

2.  VA bears minimal fault with creation of the overpayment 
as, once it received notification of a change in the 
veteran's marital status on December 30, 1998, it had a 
regulatory duty to determine the veteran's continued 
eligibility for improved pension benefits, provide him with a 
due process letter, and allow him a 60-day continuance of 
payments period to dispute the proposed action prior to 
terminating his improved pension benefits.

3.  There is no indication of fraud, misrepresentation, or 
bad faith by the veteran.

4.  The veteran bears substantial fault for the creation of 
the overpayment by accepting improved pension benefit 
payments despite actual knowledge that his change in marital 
and income status would require a downward adjustment, if not 
total reduction, of his improved pension benefits.

5.  VA's recovery of overpaid improved pension benefits in 
the amount of $530 did not result in the veteran being unable 
to provide for his family's basic necessities.

6.  The recovery of the overpayment did not nullify the 
objective for which the pension program was intended.  

7.  The veteran did not relinquish a valuable right or incur 
a legal obligation in reliance on VA benefits.


CONCLUSIONS OF LAW

1.  The overpayment of improved pension benefits in the 
amount of $530 was not the result of sole VA error.  38 
U.S.C.A. § 5112(b)(10) (West 1991); 38 C.F.R. § 3.500(b)(2) 
(2001).

2.  Recovery of an overpayment of improved pension benefits 
in the amount of $530 would not be against equity and good 
conscience.  38 U.S.C.A. §§ 1503, 1521, 5302(c), (West 1991); 
38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. §§ 
1.962(b), 1.965(b), 3.3(a)(3), 3.23, 3.105(h), (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is not responsible for an 
alleged $530 overpayment of improved pension benefits by VA 
on the basis that it was invalidly created by the sole 
administrative error by VA.  Alternatively, he argues that, 
even if the debt was validly created, he is entitled to 
waiver of recovery based upon principles of equity and good 
conscience.  Initially, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act (VCAA) of 2000 was enacted.  In pertinent part, this law 
redefines VA's notice and duty to assist requirements.  See 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  
VA has enacted regulations to implement the provisions of the 
VCAA.  66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326)).  

The Board finds that VA has met the duty to assist and notice 
requirements under the VCAA and its implementing regulations.  
By virtue of a Statement of the Case (SOC), Supplemental 
Statements of the Case (SSOC), and an Administrative decision 
dated in April 2001, the Committee has advised the veteran 
and his representative of the reasons and bases in denying 
his claim.  By letter dated in October 2001, the Committee 
provided the veteran with an audit of his improved pension 
benefits for the time period in question.  In December 2001, 
the Committee requested the veteran to submit a current 
Financial Status Report (FSR) which was accomplished by the 
veteran in March 2002.  Furthermore, the veteran has 
submitted argument in support of his claim.  In this case, 
the issues to be decided largely involve a review of the 
record and facts as they existed at the creation of the debt 
between November 1998 and April 1999.  That evidence is of 
record in its entirety, and the veteran has been provided 
notice of the applicable provisions of the law.  On the facts 
of this case, the Board finds that no reasonable possibility 
exists that any further assistance would aid the claimant in 
substantiating his claim.

The veteran has been eligible to receive non-service 
connected pension benefits since 1976.  He was initially 
denied pension payments on the basis that his annual income 
exceeded the amount allowable by law.  He was first awarded 
pension payments in January 1977 as his net countable income 
fell below the maximum allowable income.  In August 1989, his 
pension award was amended to include additional benefits of 
his spouse.  An August 28, 1989 RO letter informed the 
veteran as follows:

"INCLUDED ARE ADDITIONAL BENEFITS FOR YOUR 
SPOUSE.  YOU MUST NOTIFY US IMMEDIATELY IF 
THERE IS ANY CHANGE IN THE NUMBER OR STATUS 
OF YOUR DEPENDENTS.  FAILURE TO PROMPTLY 
NOTIFY VA OF A DEPENDENCY CHANGE WILL RESULT 
IN THE CREATION OF AN OVERPAYMENT IN YOUR 
ACCOUNT."

In October 1989, the veteran elected to receive improved 
pension benefits.  A January 8, 1990 RO letter, which 
notified the veteran that his only countable income consisted 
of Social Security benefits, further advised the veteran as 
follows:

YOUR RATE OF VA PENSION IS DIRECTLY 
RELATED TO YOUR/YOUR FAMILY'S INCOME.  
ADJUSTMENT TO YOUR PAYMENTS MUST BE MADE 
WHENEVER YOUR/YOUR FAMILY'S INCOME 
CHANGES.  THEREFORE, YOU MUST NOTIFY US 
IMMEDIATELY IF YOU/YOUR FAMILY RECEIVES 
INCOME FROM A SOURCE OTHER THAN ABOVE 
SHOWN.  YOU MUST ALSO REPORT ANY CHANGES 
IN THE INCOME SHOWN ABOVE.  FAILURE TO 
INFORM THE VA PROMPTLY OF INCOME CHANGES 
MAY RESULT IN THE CREATION OF AN 
OVERPAYMENT IN YOUR ACCOUNT.

A January 24, 1991 letter from the RO notified the veteran 
that his spouse's countable annual income was considered in 
determining his eligibility for improved pension benefits, 
and again included an advisement to immediately report any 
changes in family income to avoid an overpayment of VA 
benefits.  The veteran received similar letters in November 
1991 and November 1992. 

In December 1993, the RO created an overpayment in the 
veteran's account because his spouse's earned income in 1992 
had not been disclosed to VA.  This non-disclosure resulted 
in an overpayment of $1,144.  The Committee waived this debt, 
however, on grounds of financial hardship.

On January 20, 1995, the veteran notified VA that he had 
divorced his spouse that same day.  In July 1995, the RO 
notified the veteran of an overpayment in the amount of $1040 
into his account.  The Committee waived this debt, however, 
on grounds that VA's delay in processing the award change was 
in part responsible for the overpayment, and that requiring 
repayment would constitute a financial hardship to the 
veteran.

An income verification by VA in 1995 disclosed that the 
veteran failed to report interest income for himself and 
wages for his spouse in the year 1993.  He was advised in May 
1996 that the non-disclosure resulted in an overpayment in 
the amount of $2,201.  In July 1996, the Committee denied the 
veteran's waiver request on the basis that his 
misrepresentation of financial facts constituted a bar to 
waiver of recovery.  This decision contained the following 
advisement:

"You had two previous waiver requests 
granted, one over the same type of issue and 
the other over a divorce.  By this time, you, 
the veteran, must be acutely aware of your 
responsibility to properly report any change 
in your financial position."

In February 1997, the RO sent the veteran a letter of an 
adjustment of his improved pension award based on his 
reported income which, again, advised him of his 
responsibility to promptly report any changes in family 
dependency and/or income.

The veteran married his current spouse on November 12, 1998.  
On December 30, 1998, the veteran contacted the RO by 
telephone to advise the RO of a change in family dependency 
and/or income status.  On January 6, 1999, the RO received 
verification from the Social Security Administration that the 
veteran's spouse was receiving $793.00 in monthly benefit 
payments.  On January 13, 1999, the veteran submitted a VA 
Form 21-4138 filing to the RO which stated as follows:

"I wish to report that I married on November 
12, 1998 to Rosile ... She receives $796.oo 
monthly from Social Security.  Please adjust 
my VA pension accordingly."

On March 8, 1999, the RO contacted the veteran by letter 
advising him of its intent to discontinue his improved 
pension benefit payments as of December 1, 1998.  This letter 
notified him that he was entitled to an additional 60-day 
period before termination of benefits to allow him to dispute 
the proposed action.  At this time, the RO notified the 
veteran as follows:

Minimizing Potential Overpayment.  You may not 
be due the full amount for the next 60 days.  
If you accept the payments and we decide to 
take the proposed action, you will have to 
repay all or part of the benefits you receive 
during the 60 days.  We can reduce the 
potential overpayment by adjusting your 
benefits before the 60-day period ends.  If 
you would like us to take this action, send us 
a statement asking that we adjust your 
payments beginning with your next check.  If 
you make this request, and at the end of the 
60 days our review shows that you should have 
received the higher rate, we will restore the 
full rate from the date it was reduced.

On May 14, 1999, the RO terminated improved pension payments 
as the veteran's spouse's income exceeded the amount 
allowable by law.  The RO sent the veteran a letter on May 
27, 1999 advising him that the family income change resulted 
in a $530.00 overpayment.

In July 1999, the veteran submitted a Financial Status Report 
(FSR) (VA Form 20-5655) which showed that his monthly 
expenses exceeded his monthly income in the amount of $9.  
The monthly family income consisted of Social Security 
benefits for both the veteran and his spouse $580 and $790, 
respectively, for a total monthly income of $1,379.  His 
monthly expenses are as follows: $30 for housing taxes, $300 
for food, $327 for utilities and heat, $30 for automobile 
insurance, $200 for life insurance, $40 for house insurance, 
$227 for a loan with Competitive Motors, and $225 for a loan 
with Chase Manhattan Bank.  His assets included $600 cash in 
a bank account, and two cars worth $11,500 in total with 
outstanding balances of $11,000 for both cars.  None of his 
accounts were past due for payments.

In July 1999, the veteran submitted an FSR which showed a 
positive monthly cash flow of $135.  The monthly family 
income consisted of Social Security benefits for both the 
veteran and his spouse of $632.00 and $859, respectively, for 
a total monthly income of $1491.  His monthly expenses are as 
follows: $325 for housing, $300 for food, $100 for utilities 
and heat, $35 for phone service, $80 for laundry, $40 for 
church tithes, $42 for automobile insurance, $85 for personal 
hygiene, $125 for prescription medication, and $242 for car 
payments.  His assets consisted solely of one automobile 
worth $4,000.  None of his accounts were past due for 
payments.

As a threshold matter, the Board must determine the 
lawfulness of the debt asserted.  See Schaper v. Derwinski, 1 
Vet. App. 430 (1991); VAOPGCPREC 6-98 (Apr. 24, 1998).  The 
veteran has contended that the creation of the debt at issue 
was the sole result of VA administrative error.  See 
38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2) (2001) 
(the effective date of reduction or discontinuance of pension 
by reason of an erroneous award based solely on 
administrative error shall be the date of last payment).  As 
indicated in his Notice of Disagreement, the veteran argues 
that any debt incurred after he provided notice to VA of a 
change in his marital and income status was entirely the 
fault of VA.  Apparently, he is of the belief that, once he 
reported a change in income status to VA, he was absolved 
from taking any further action to terminate his VA improved 
pension payments.  The Board disagrees.  The effective date 
of a reduction or discontinuance of an award based on an act 
of commission or omission by a payee or with the payee's 
knowledge will be the effective date of the award or day 
preceding the act, whichever is later, but not prior to the 
date entitlement ceased.  38 C.F.R. § 3.500(b)(1) (2001).  In 
this case, the veteran clearly knew of his lack of 
entitlement when his entitlement ceased.

The evidence shows that the veteran married on November 12, 
1998 and notified VA of his change in marital status some 6 
weeks later.  At this point, the RO could not terminate the 
veteran's pension benefits until it determined his continued 
eligibility for improved pension benefits, provided him with 
a due process letter, and allowed him a 60-day continuance of 
payments period to dispute the proposed action.  38 C.F.R. 
§ 3.105(h) (2001) (reduction or discontinuance of benefits by 
reason of information received concerning income or marital 
status requires beneficiary to be furnished notice of the 
proposed action and provided a 60-day period to show that the 
benefits should be continued at their present level).  At 
worst, VA may have been able to process the due process 
letter earlier than March 8, 1999.  However, any such delay 
in issuing the due process letter had minimal prejudicial 
effect on the veteran.

Since August 1989, VA has provided the veteran notice that 
failing to report changes in family income, which included 
income of his spouse, could result in an overpayment to his 
account.  The veteran has had three separate waiver requests 
processed by the Committee regarding overpayment of improved 
pension benefits caused by a change in his family/income 
status.  His January 1999 statement to the RO makes it clear 
that he understood that his remarriage in November 1998 was 
likely to result in a downward adjustment, if not total 
reduction, of his improved pension benefit payments.  On the 
facts of this case, the veteran had substantial 
responsibility for creating the debt to VA by failing to 
return his pension checks.  See Jordan v. Brown, 10 Vet. App. 
171, 174 (1997) (erroneous VA payment not the product of sole 
administrative error where claimant abdicated responsibility 
of reading the benefit criteria provided by VA and cashing 
checks that claimant should have known were sent in error).  
In fact, the RO's March 1999 letter gave the veteran the 
option to voluntarily terminate his improved pension benefit 
payments prior to the end of the required due process period 
in order to avoid any further overpayment.  The veteran, 
however, elected to continue receiving his improved pension 
benefit payments.  

Payments of improved pension benefits are made at a specified 
annual maximum rate, as increased from time to time under 
38 U.S.C.A. § 5312, which are published in the "Notices" 
section of the FEDERAL REGISTER.  38 U.S.C.A. §§ 1503, 1521 
(West 1991); 38 C.F.R. §§ 3.3(a)(3), 3.23 (2001).  The 
maximum rates of improved pension shall be reduced by the 
amount of the countable income of the veteran or spouse.  
38 C.F.R. § 3.23(b) (2001).

In this case, the RO determined that the veteran's marriage 
on November 12, 1998 caused his annual family income to 
exceed the $11,497 limit for a veteran with spouse set by 
law.  An audit performed in October 2001 determined that, 
between December 1, 1998 to April 30, 1999, the veteran had 
been overpaid improved pension benefits in the amount of 
$530.  It was also acknowledged that the debt had been paid 
in full as of April 2000.  

The Board next finds that waiver of recovery is not 
prohibited in this case as the overpayment in improved 
pension benefits to the veteran was not the result of conduct 
on his part which amounted to "fraud," "misrepresentation 
of a material fact," or "bad faith".  38 U.S.C.A. 
§ 5302(c) (West 1991 and Supp. 1998).  In this respect, the 
veteran affirmatively took steps to notify VA of a change in 
his income status, albeit 6 weeks after the fact.  Although 
he had actual knowledge that his remarriage in November 1998 
would likely result in a downward adjustment of his improved 
pension payments, the Board will not impute knowledge on the 
part of the veteran as to whether his payments would be 
partially or completely reduced.  Thus, the Board finds that 
the veteran's conduct does not rise to the level of unfair or 
deceptive conduct, absence of honest intentions, or 
misrepresentation of a material fact.  See 38 C.F.R. 
§§ 1.962(b), 1.965(b) (2001).

As the veteran's conduct in this matter has not consisted of 
"fraud," "misrepresentation of a material fact," or "bad 
faith," his request for waiver will be evaluated in light of 
the principles of "equity and good conscience" which are 
set forth at 38 C.F.R. § 1.965(a).  In applying the "equity 
and good conscience" standard to an individual case, several 
factors are to be considered by the decision-maker.  Among 
these are (1) whether actions of the debtor contributed to 
the creation of the debt, (2) whether collection would 
deprive the debtor or the debtor's family of basic 
necessities, (3) whether recovery of the debt would nullify 
the objective for which benefits were intended, (4) whether 
failure to make restitution would result in unfair gain to 
the debtor, and (5) whether the debtor has changed position 
to his/her detriment due to her reliance upon the receipt of 
VA benefits.  Additionally, the decision- maker must conduct 
a "balancing of the faults," weighing the fault of the 
debtor against any fault attributable to VA.

In this case, the Board finds that the actions and inactions 
by the veteran substantially contributed to the creation of 
his debt.  As indicated above, it is clear from the record 
that the veteran understood that his remarriage with 
resulting additional countable family income in November 1998 
was likely to result in a downward adjustment, if not 
termination, of his improved pension benefits.  Despite such 
knowledge, he created the debt to VA by cashing his pension 
checks.  His failure to return these benefits, for which he 
was not entitled, would constitute an unfair gain to him to 
the detriment of the government.  Furthermore, pension 
benefits are intended to provide a minimal level of 
subsistence to wartime veterans.  As a matter of law, the 
veteran had sufficient household income to provide a minimal 
level of subsistence, and, as he was not thereafter entitled 
to pension benefits, it is clear that recovery of the debt in 
this instance did not nullify the objective of these 
benefits.  The debt has already been paid in full, and it 
does not appear that the repayment of the debt would have 
prevented the veteran from providing basic necessities for 
his family.  According to his financial statement in 1999, he 
had total month income of $1387 and monthly expenses of 
$1672.  Over $500 of the expenses were in the form on monthly 
payments on installment contract and other debts.  There is 
no legal reason for such indebtedness to have priority over 
the indebtedness owed to the government.  While, it may not 
have been easy, the fact remains that the payment of the 
indebtedness did not result in the veteran being unable to 
provide for life's basic necessities; accordingly, economic 
hardship is not a factor in favor of the veteran's claim for 
waiver.  Also, as the veteran understood he was not likely 
entitled to the overpaid improved pension benefits, the Board 
fails to find how the veteran suffered any detrimental 
reliance.  There is certainly no information of record which 
suggests that the veteran assumed a financial obligation 
based upon expectation of continued improved pension 
benefits.

Even though the above-mentioned factors weigh against waiver 
of recovery, the Board must still weigh the fault of the 
debtor against any fault attributable to VA in arriving at 
its ultimate decision.  The veteran's January 1999 statement 
clearly evidences his knowledge that an adjustment to his VA 
benefits was required.  Nonetheless, the veteran continued to 
accept his pension checks issued by VA.  By statute and 
regulation, the RO could not terminate his pension benefits 
until it determined his eligibility, provided him with a due 
process letter, and allowed him a 60-day continuance of 
payments period to dispute the proposed action.  Given the 
veteran's admission in January 1999 that he was not likely 
entitled to his improved pension benefits, coupled with his 
history of three previous waiver requests on similar issues, 
any potential fault on VA for not processing the claim faster 
has had no prejudicial effect to the veteran.  As such, the 
Board finds that the relative fault for the creation of the 
overpayment of improved pension benefits strongly militates 
against waiver of recovery of overpayment.  This being the 
case, the Board finds VA's recovery of overpaid improved 
pension benefits in the amount of $530 debt did not 
constitute a hardship to the veteran, nor was it otherwise 
against principles of good faith and equity.  There is no 
doubt of material fact to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).


ORDER

Waiver of recovery of an overpayment of improved pension 
benefits in the amount of $530 is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

